Dore, J.
(dissenting in part). With the majority I agree that no triable issue of fact is raised by the fourth cause of action and that the required advice need not be in any writing separate from the lease. But on the language of the lease which is before us, it is my opinion that the written agreement is not as a matter of law compliance with the provisions of the statute making mandatory a statement that the landlord had advised the tenant of his right to continue payment of the emergency rent.
Accordingly, to that extent, I dissent in part and vote to reverse the judgment and order appealed from and grant plaintiff judgment for the relief demanded in the first cause of action.
Cohn and Callahan, JJ., concur with Peck, J.; Martin, P. J., dissents in opinion; Dore, J., dissents in part in opinion.
Order and judgment affirmed, with costs.